             Case 1:19-cv-00052-RC Document 59 Filed 06/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 ADVACEMENT PROJECT,
                        Plaintiff,
                 v.                                         Civil Action No. 19-0052 (RC)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,
                        Defendants.

                                     JOINT STATUS REPORT

        Plaintiff, Advancement Project, and Defendant, the United States Department of State,

respectfully submit this joint status report in response to the Court’s minute order dated June 4,

2021.

        1.      As reported in the parties’ status report filed June 4, 2021, the Department of State

has completed its releases, and the parties have narrowed the scope of their dispute. Plaintiff is not

challenging the adequacy of the search or redactions of personally identifiable information, but it

disputes the Department’s other withholdings.

        2.      The parties have conferred and propose the following schedule for summary

judgment briefing on the remaining issues:

        August 10, 2021:       Department of State’s motion for summary judgment

        September 9, 2021:     Plaintiff’s opposition and cross-motion for summary judgment

        September 30, 2021: Defendant’s opposition and reply

        October 14, 2021:      Plaintiff’s reply
         Case 1:19-cv-00052-RC Document 59 Filed 06/11/21 Page 2 of 2




Respectfully submitted,
/s/ Ian D. Volner                         CHANNING D. PHILLIPS, D.C. Bar #415793
Ian D. Volner, DC Bar #117309             Acting United States Attorney
IDVolner@Venable.com
Venable LLP                               BRIAN P. HUDAK
600 Massachusetts Ave. NW                 Acting Chief, Civil Division
Washington, D.C. 20001
                                          By: /s/ Johnny Walker
Telephone: (202) 344-4000
                                          JOHNNY H. WALKER, D.C. Bar #991325
Fax: (202) 344-8300
                                          Assistant United States Attorney
Gilda R. Daniels                          555 4th Street, N.W.
ADVANCEMENT PROJECT                       Washington, District of Columbia 20530
1220 L Street, N.W., Suite 850            Telephone: 202 252 2575
Washington, D.C. 20005                    Email: johnny.walker@usdoj.gov
Telephone: (202) 758-9557
                                          Counsel for Defendants
gdaniels@advancementproject.org
Counsel for Plaintiff
                                          Dated: June 11, 2021
                                                 Washington, D.C.




                                      2
